DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 34-38, in the reply filed on July 13, 2022 is acknowledged. Claims 27-33 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of muscle disorders or diseases, does not reasonably provide enablement for prevention of those disorder or diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Many of the factors regarding undue experimentation have been summarized in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988) as follows:	
(1) The quantity of experimentation necessary (time and expense);
(2) The amount of direction or guidance presented;
(3) The presence or absence of working examples of the invention;
(4) The nature of the invention;
(5) The state of the prior art;
(6) The relative skill of those in the art;
(7) The predictability or unpredictability of the art; and
(8) The breadth of the claims.

The claims are drawn to the treatment or prevention of muscle diseases or disorders. This encompasses a broad variety of categories of diseases and disorders. For example, a number of the more common and serious ones are congenital myopathies and dystrophies. See Claeys (Dev. Med. Child Neurol., 2019). Another category of disease is inflammatory myopathies. The causes of inflammatory myopathies are unknown but may involve autoimmune pathogenesis. See Dalakas (NEJM, 2015) at page 1742. Also included is malignant disease, such as rhabdomyosarcoma, caused by genetic mutations. See Potter et al (Crit. Rev. Oncol. Hematol., 2018). 
The list of categories set forth above is non-exhaustive but the clearly demonstrate the difficulties in the prevention of these diseases, wherein the cause is either unknown or genetic. To support the claims, the guidance provided is limited to a treatment model of injury that results in repair of a damaged muscle. There is no discussion or guidance as to how this mechanism of muscle regeneration would be useful in the prevention of the recited diseases. 
In view of the foregoing, it is determined that one of ordinary skill would require undue experimentation in order to carry out the recited method commensurate with the scope embraced by the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34 and 35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cohen (US 2011/0008397).
Cohen discloses the administration of a cell-free scaffold prepared by the extraction of biological tissues for tissue regeneration. See abstract. The reference describes the preparation of the product in a form suitable for injection. See paragraphs [0043]-[0048]. The reference teaches that the tissue may be skeletal muscle derived from a pre- or post-natal source. See paragraphs [0131]-[0134]. The preparation of the extract comprises cell disruption using routine methods, including homogenization. See paragraphs [0216]-[0217]. The product may be used to treat muscle diseases and regenerating muscle tissue. See paragraphs [0288], [0290] and [0306]. The reference exemplifies the extraction of tissue from a newborn mammal to prepare a scaffold. See Example 2. This reference anticipates the claims.    

Claims 34, 35 and 38 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cohen (US 2011/0008397) with Otis et al (Plos One, 2014) to demonstrate inherency.
Cohen teaches as set forth above. The reference is silent regarding the functional limitations recited in claim 37. These limitations appear to be ones inherent in muscle repair and regeneration. Otis confirms that at least myoblast proliferation is an inherent function in muscle repair. See abstract. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2011/0008397) and Yang et al (Cell. Tiss. Bank, 2017). 
Cohen teaches as set forth above. The reference suggests but does not exemplify a product prepared from skeletal muscle tissue extracted from a fetal or newborn mammal. The reference addresses “disease” but is silent regarding “injury.” 
It is well-known to extract tissues from fetal mammals for a variety of uses. Yang discusses that skeletal muscle has great capability for repair and regeneration in the face of injury. See abstract. The reference further teaches the isolation of skeletal muscle from neonatal pigs. See section bridging pp 514-515.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to carry out the method of Cohen by the use of skeletal muscle tissue extracted from a mammal, such as a neonatal pig with a reasonable expectation of success. Cohen had expressly suggested the use of tissue from any known source, pre- or post-natal. In the absence of unexpected results, it would be within the scope of the artisan to carry out the Cohen method with any known source. It would have been further obvious to administer the product as suggested in any muscle disorder wherein repair and regeneration is indicated, such as a muscle injury.   

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2011/0008397) and Yang et al (Cell. Tiss. Bank, 2017) in view of Otis et al (Plos One, 2014).
Cohen and Yang teach as set forth above. The references are silent regarding treatment of a chemical injury. 
Otis teaches as set forth above. The reference further teaches that a chemical injury, such as one due to injection of BaCl2 is one requiring regenerative treatment. See page 2, right column.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use to use the method made obvious by Cohen and Yang for the treatment of a chemical injury with a reasonable expectation of success. Otis had taught that is type of injury necessitated a regenerative treatment method, and this type of chemical injury is one expressly designated in the specification as one to be treated. As above, the limitations recited in claim 38 would be accomplished in this process.    

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623